      Case 1:18-cv-08084-VEC Document 74 Filed 01/24/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT                     USDC SDNY
                                                                     DOCUMENT
                   SOUTHERN DISTRICT OF NEW YORK                     ELECTRONICALLY FILED
                                                                     DOC #:
NATURAL RESOURCES DEFENSE COUNCIL,                                   DATE FILED: 1/27/2020
INC., et al.,

                       Plaintiffs,                          18 Civ. 4596 (VEC)
     -against-

U.S. DEPARTMENT OF THE INTERIOR, et al.,

                       Defendants.

NATIONAL AUDUBON SOCIETY, et al.,

                       Plaintiffs,
                                                            18 Civ. 4601 (VEC)
     -against-

U.S. DEPARTMENT OF THE INTERIOR, et al.,

                       Defendants.


STATE OF NEW YORK, et al.,

                       Plaintiffs,                          18 Civ. 8084 (VEC)

     -against-

U.S. DEPARTMENT OF THE INTERIOR, et al.,

                       Defendants.



UNOPPOSED MOTION OF FORMER INTERIOR DEPARTMENT OFFICIALS TO
                  FILE AMICUS CURIAE BRIEF

                                     JENNIFER A. HUBER (pro hac vice)
                                     PHILIP J. TASSIN (pro hac vice)
                                     KRISTIN E. HUCEK (pro hac vice)
                                     Keker, Van Nest & Peters LLP
                                     633 Battery Street
                                     San Francisco, CA 94117
                                     Telephone: 415 391 5400
                                     Counsel for Amici Curiae Former Interior Department
                                     Officials
         Case 1:18-cv-08084-VEC Document 74 Filed 01/24/20 Page 2 of 4




       Jonathan Andrew, Daniel Ashe, Donald Barry, Robert Blohm, Brad Bortner, Tom

Dwyer, Lynn Greenwalt, Lyle Laverty, Lynn Scarlett, Paul Schmidt, and Rollin Sparrowe submit

this unopposed motion for leave to file the accompanying amicus curiae brief in support of the

motions for summary judgment submitted by the Natural Resources Defense Council, National

Wildlife Federation, National Audubon Society, American Bird Conservancy, Center for

Biological Diversity, Defenders of Wildlife, and the States of California, Illinois, Maryland, New

Jersey, New Mexico, New York, Oregon, and the Commonwealth of Massachusetts

(collectively, the “Plaintiffs”). Amici are conservation professionals who formerly served in the

Department of the Interior, with tenures ranging in time during 1972 to 2017. The

Environmental Plaintiffs have consented to Amici’s participation as amicus curiae. The State

Plaintiffs do not oppose Amici’s motion. Defendants have indicated that they take no position

with respect to this motion.

       District courts have “broad discretion” to permit the appearance of amici curiae in a

given case. U.S. v. Ahmed, 788 F. Supp. 196, 198 n.1 (S.D.N.Y. 1992); see also Citizens Against

Casino Gambling in Erie Cty. v. Kempthorne, 471 F. Supp. 2d 295, 311 (W.D.N.Y. 2007).

While there “is no governing standard, rule or statute prescrib[ing] the procedure for obtaining

leave to file an amicus brief in the district court,” Onondaga Indian Nation v. State of New York,

No. 97–CV–445, 1997 WL 369389, at *2 (N.D.N.Y. June 25, 1997) (internal quotation marks

omitted), district courts look to Rule 29 of the Federal Rules of Appellate Procedure for

guidance. See Lehman XS Tr., Series 2006-GP2 v. Greenpoint Mortg. Funding, Inc., No. 12 Civ.

7935 (ALC)(HPB), 2014 WL 265784, at *1 (S.D.N.Y. Jan. 23, 2014). Under Rule 29, courts

consider whether the proposed amicus has an interest in the case and whether the amicus brief is

“desirable” and “relevant.” Fed. R. App. P. 29.

       Courts in this District have granted requests to serve as amicus curiae after concluding

that the additional brief would aid the court in evaluating the pending motion. See, e.g., U.S. v.

Yonkers Contracting Co., Inc., 697 F. Supp. 779 (S.D.N.Y. 1988); see also Auto. Club of New

York, Inc. v. Port Auth. of New York and New Jersey, No. 11 Civ. 6746(RJH), 2011 WL


                                                  1
         Case 1:18-cv-08084-VEC Document 74 Filed 01/24/20 Page 3 of 4




5865296, at *1-2 (S.D.N.Y. Nov. 22, 2011) (customary role of amicus is to “aid . . . the court and

offer insights not available from the parties”); Citizens Against Casino Gambling in Erie Cty. v.

Hogen, No. 07-CV-451S, 2008 WL 11357911, at *1 (W.D.N.Y. Jan. 10, 2008) (district court

should normally allow an amicus brief when the amicus “has unique information or perspective

that can help the court beyond the help that the lawyers for the parties are able to provide”)

(quoting Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062, 1063 (7th Cir. 1997)).

       The individuals who seek to appear as amici curiae have a strong interest in this case.

Amici served at all levels within the Department of the Interior, including as Deputy Secretary,

Assistant Secretary, U.S. Fish and Wildlife Service Director, Assistant Solicitor for Fish and

Wildlife, Assistant Director for Migratory Birds, and Division Chief for Migratory Bird

Management. They served as Senate-confirmed political appointees and senior career civil

servants under both Republican and Democratic administrations. Amici have spent their careers

seeking to conserve this country’s most precious natural resources and wildlife. Despite their

differing political backgrounds and diverse histories of service within the Department of the

Interior, Amici are deeply concerned by the reversal of the Department’s long-standing policy

prohibiting all takings of migratory birds under the Migratory Bird Treaty Act of 1918 (the

“MBTA”). The reversal of the Department’s decades-long interpretation of the MBTA, as

embodied in the Jorjani Opinion (Opinion M-37050), undermines decades of progress in

protecting migratory bird populations.

       In addition, the amicus brief, which supports Plaintiffs’ position that the Jorjani M-

Opinion has a real and immediate impact on migratory birds, is useful to the Court. The former

Interior Department officials who seek to submit this amicus brief offer a unique perspective on

the effectiveness, until now, of the MBTA in saving migratory bird populations by preventing

incidental takes of migratory birds. Based on their extensive experience administering the

MBTA in previous administrations, Amici know that the reversal in the Jorjani M-Opinion and

corresponding loss in regulatory and prosecutorial tools will have an immediate effect on

migratory bird populations, contrary to Defendants’ arguments. These individuals’ service in the


                                                 2
           Case 1:18-cv-08084-VEC Document 74 Filed 01/24/20 Page 4 of 4




  Department of the Interior spanning five decades provide them with a unique perspective on this

  issue. See Onondaga, 1997 WL 369389, at *2 (participation as amicus curiae permitted where it

  would “provide an additional perspective not otherwise available to the court”). That perspective

  is useful to inform the Court about the Department’s prior interpretation of the MBTA to prohibit

  incidental take, the anomalous lack of involvement of any U.S. Fish and Wildlife Service

  personnel in the drafting of the Jorjani M-Opinion, and the impact the Jorjani M-Opinion has

  already had on industry actors.

         For the forgoing reasons, Amici respectfully request that the Court grant this motion and

  accept for filing the accompanying amicus curiae brief.


                                                  Respectfully submitted,

                                                  KEKER, VAN NEST & PETERS LLP

  Dated: January 24, 2020

                                            By:   /s/ Jennifer A. Huber
                                                  JENNIFER A. HUBER (pro hac vice)
                                                  PHILIP J. TASSIN (pro hac vice)
Application GRANTED.                              KRISTIN E. HUCEK (pro hac vice)
                                                  Keker, Van Nest & Peters LLP
SO ORDERED.                                       633 Battery Street
                                                  San Francisco, CA 94117
                                                  Telephone: 415 391 5400
                          1/27/2020
                                                  Counsel for Amici Curiae Former Interior
HON. VALERIE CAPRONI                              Department Officials
UNITED STATES DISTRICT JUDGE




                                                  3
